Citation Nr: 1732109	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to August 1991, to include service in Operation Desert Shield/ Desert Storm in the Southwest Asia theatre of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The probative evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision grants the Veteran's claim for entitlement to a TDIU, therefore no discussion of the Board's duty to notify and assist is necessary.

The Veteran asserts he is unable to obtain or maintain employment due to his service-connected PTSD.
Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

The Veteran has a 70 percent disability rating for PTSD from March 31, 2011, a temporary total disability rating from June 5, 2014, and a 70 percent disability rating for PTSD from August 1, 2014, thus the minimum schedular criteria for a TDIU are met on and after March 31, 2011.  The remaining question is whether the Veteran's service-connected PTSD is severe enough to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran completed high school and attended two years of college.  Military personnel records indicate he was as a teletypewriter repair specialist, but the Veteran reported that he actually drove trucks in service.  After service the Veteran worked in construction and as a self-employed handyman.  
During the January 2017 Board hearing the Veteran testified that he could not maintain employment because he had difficulty concentrating and anger problems.  He testified that he was not permitted to be around clients and that he believed he was fired from his last job because his employer thought he would "lose it" on the job.  He testified that he self-medicates with substances and was treated at the Decatur VA Medical Center (VAMC) for substance abuse. 

In June 2014 the Veteran was hospitalized for more than 21 days due to his PTSD symptoms, as a result in July 2014 the Veteran was assigned a temporary total disability rating for hospitalization.  VA treatment records indicate the Veteran has undergone treatment for his PTSD and in July 2014, after the hospitalization, he reported that he was unable, physically and psychologically, to work in his usual construction occupation.  

During the July 2011 VA examination the Veteran reported that he frequently changed jobs because he would get tired, get irritated, and quit.  He reported he was fired from his most recent job because he clashed with his employer about job safety and his employer complained about his poor concentration, having to tell him to do something again.  The examiner reported that the Veteran's affect was restricted, he was very significantly irritable and dysphoric.  The Veteran reported decreased personal hygiene and that sometimes he did not feel like showering and would not bathe for one to three days at a time.  The examiner reported the Veteran had anxiety and described depressive symptoms with periodic crying, decreased motivation, anhedonia and isolation.  The Veteran estimated he sleeps four hours a night and indicated he lacked a sleep schedule.  The examiner diagnosed alcohol dependence, substance (alcohol) induced mood disorder and PTSD.  He reported that the Veteran's alcohol issues were likely a significant factor in his mood, sleep, and concentration issues.

In a February 2012 supplemental VA medical opinion a different examiner reported that based on the medical evidence the Veteran's service-connected PTSD does not prevent him from securing and maintaining substantially gainful employment.  She reported that it is more likely than not that the Veteran's long-term diagnoses of alcohol dependence and cannabis abuse render him unemployable.
During the July 2017 VA examination the examiner diagnosed PTSD and severe alcohol use disorder.  She reported that the cognitive, mood and behavioral symptoms associated with the Veteran's diagnoses have significant overlap and it is not possible to differentiate what symptoms are attributable to each diagnosis without speculation.  She reported that the medical literature discusses a clinical association between PTSD and other mental disorders where individuals with PTSD are 80 percent more likely than those without PTSD to have depressive, bipolar, anxiety, or substance abuse disorders.  She reported that the Veteran's alcohol use was likely to mitigate his PTSD symptoms.

The examiner concluded that the severity of the Veteran's mental diagnoses indicated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported he has been in at least seven substance abuse disorder programs prior to his current program, that he gets five hours of sleep a night, has a history of psychiatric hospitalization, and admitted he sometimes has suicidal ideation.  She indicated that the Veteran's disturbances (as defined by the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-5)) were not attributable to the physiological effects of a substance, such as medication or alcohol, or another medical condition.  

The examiner reported that the Veteran's psychiatric symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, including work or a work like setting, an inability to establish and maintain effective relationships, and suicidal ideation.  She reported the Veteran demonstrated an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene and noted that the Veteran was unshaven and had body odor.  The examiner reported the Veteran had a mild body tremor, a dysthymic affect and he was irritable.  She reported that the Veteran did not exhibit behaviors indicative of psychotic processes but he reported he heard people talking when it was quiet and he was alone.

Although the February 2012 VA examiner opined that the Veteran's PTSD did not prevent him from securing and maintaining gainful employment, and that he was likely unemployable due to his substance dependence, the Board assigns greater probative value to the July 2011 and July 2017 VA examiner's reports that document the severity of the Veteran's PTSD symptoms after examination.  The Board finds that the Veteran's PTSD symptoms, including irritability, poor concentration, sleep problems, difficulty adapting to stressful circumstances, and difficulty maintaining basic personal hygiene and relationships at work, prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


